DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings include photographs, which are both not the only practicable medium for illustration of the invention, but are also of insufficient clarity to actually illustrate the invention. For example, it is unclear what figures 18 and 21 illustrate. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant is directed to consult the Manual of Patent Examining Procedure, section 608.02, and more specifically, 37 CFR 1.84, Standards for Drawings, section (b) (1), as quoted below: 
(b) Photographs
(1) Black and white, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto-radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
In this case, the examiner is requiring illustration by drawings in lieu of photographs or photograph/drawing combinations.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0052], the phrases “upper evaporator 31” and “lower evaporator 32” will be interpreted as --upper evaporator 32-- and --lower evaporator 31--                 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an evaporator provided in the storage space” which renders the claim indefinite because in light of the specification (paragraph [0045]), the evaporator is located behind rear cover 17 (see Fig. 5). The specification and figures fail to illustrate this type of arrangement.	
Claim 10 recites “…wherein the second guide part extends laterally and upward from one side of left and right sides of the blowing fan facing the second passage”. However, it is unclear what the metes and bounds of the claim are. It is unclear how the second guide part is extending laterally and upwardly from both the left and right sides of the blowing fan. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 20 recites the limitation "the center of the blowing fan" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-19 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20180112905A1, herein after referred to as Cho) in view of Kim et al. (KR102013589B1, herein after referred to as Kim).
Regarding claim 1, Cho teaches a refrigerator (refrigerator 10 Fig. 1) comprising: a cabinet (cabinet 11 Fig. 1) defining a storage space (storage space paragraph [0040] and Fig. 6); a door (first door 25 Fig. 1) configured to open or close the storage space (paragraph [0023]); an evaporator (evaporator paragraph [0074]) configured to supply cold air to the storage space (paragraph [0074]); a duct assembly (multi-duct 60 Fig. 3) provided above the evaporator (air is cooled through an evaporator then sent to the lower portion of the multi-duct paragraph [0074]), extending in a vertical direction (Figs. 2 and 3), and configured to guide the cold air supplied to the storage space (paragraph [0043]); a door supply duct (front duct 90 Fig. 2) coupled to the duct assembly and configured to guide a part of the cold air flowing through the duct assembly to be supplied to the door (paragraphs [0044] and [0058], [0061]); wherein the duct assembly defines a first passage (second partitioning portion 62 Fig. 4) and a second passage (first partitioning portion 61 Fig. 4) that are spaced apart from each other, wherein the second passage comprises: a main passage (see below annotated Fig. of Cho) configured to supply the cold air to the storage space, and a sub-passage (see below annotated Fig. of Cho) branched from the main passage and coupled to the door supply duct (Fig. 2) , and wherein, based on the cold air being supplied to the second passage, a flow rate (amount of the cool air paragraph [0048]) of the cold air supplied through the second passage is greater than a flow rate (amount of the cool air paragraph [0048]) of the cold air supplied through the first passage (paragraph [0048]).

    PNG
    media_image1.png
    567
    860
    media_image1.png
    Greyscale

Cho teaches the invention as described above but fails to explicitly teach a fan motor assembly that is coupled to a lower end of the duct assembly and that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly.
However, Kim teaches a fan motor assembly (see below annotated Fig. of Kim) that is coupled to a lower end of the duct assembly (multi duct 16 Fig. 4) and that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly (paragraph [013]) to provide efficient cooling for the storage chamber.

    PNG
    media_image2.png
    482
    594
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Cho to include a fan motor assembly that is coupled to a lower end of the duct assembly and that is configured to suction air cooled by the evaporator and blow the suctioned air into the duct assembly in view of the teachings of Kim to provide efficient cooling for the storage chamber.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

	Regarding claim 2, the combined teachings teach wherein a volume of the first passage is less than a volume of the second passage (width of portion 61 is 50% wider than the width of portion 62 paragraph [0048] of Cho).
	Regarding claim 3, the combined teachings teach wherein the door comprises: a main door (outer door 25 Fig. 1) that is configured to rotate to open or close the storage space (paragraph [0042] of Cho), that defines an opening (see below annotated Fig. of Cho), and that includes a door accommodation member (partition cover 21 Fig. 6 of Cho) defining a door storage space (container space paragraph [0041]) accessible through the opening; and a sub-door (second door 30 Fig. 1 of Cho) provided in front of the main door and configured to rotate to open or close the opening (paragraph [0042]), and wherein a rear end of the door supply duct (refraction portion 92 Fig. 7 of Cho) is coupled to the sub-passage, and a front end of the door supply duct (nozzle unit 95 paragraph [0058] and Fig. 7 of Cho) is in communication with the door accommodation member in a state in which the main door is closed (paragraph [0058] of Cho).

    PNG
    media_image3.png
    796
    529
    media_image3.png
    Greyscale

	Regarding claim 4, the combined teachings teach wherein the door supply duct is provided on an upper surface of the storage space (Fig. 6 of Cho).
	Regarding claim 5, the combined teachings teach wherein the first passage (second partitioning portion 62 Fig. 4 of Cho) and the second passage (first partitioning portion 61 Fig. 4 of Cho) are respectively disposed on a left side (see below annotated Fig. of Cho) and a right side (see below annotated Fig. of Cho) with respect to a center of the storage space see below annotated Fig. of Cho), and wherein the second passage faces the door accommodation member (Fig. 6 of Cho).

    PNG
    media_image4.png
    730
    963
    media_image4.png
    Greyscale

	Regarding claim 6, the combined teachings teach wherein the fan motor assembly comprises: a blowing fan (blower fan 15 Fig. 3 of Kim) configured to suction cold air in an axial direction (see below annotated Fig. of Kim) and discharge the suctioned air in a circumferential direction (see below annotated Fig. of Kim); a front housing (see below annotated Fig. of Kim) defining a front surface (see below annotated Fig. of Kim) of the fan motor assembly and including an inlet (see below annotated Fig. of Kim) corresponding to the blowing fan and through which cold air is introduced; and a rear housing (duct housing 100a Fig. 8 of Kim) coupled to the front housing to define a rear surface (see below annotated Fig. of Kim) of the fan motor assembly and defining (i) a first space (see below annotated Fig. of Kim) in which a fan module (blower fan 15 Fig. 3 of Kim) is accommodated and (ii) a second space (see below annotated Fig. of Kim) configured to guide cold air toward the duct assembly.

    PNG
    media_image5.png
    244
    811
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    354
    632
    media_image6.png
    Greyscale


	Regarding claim 7, the combined teachings teach further comprising a rear cover (see below annotated Fig. of Kim) that defines a rear wall surface (see below annotated Fig. of Kim) of the storage space, that includes a suction port (see below annotated Fig. of Kim) and a discharge port (see below annotated Fig. of Kim) through which cold air passes, and that is configured to shield (see below annotated Fig. of Kim) the evaporator, the fan motor assembly, and the duct assembly, wherein the rear cover is spaced apart from the inlet (see below annotated Fig. of Kim).

    PNG
    media_image7.png
    774
    820
    media_image7.png
    Greyscale

	Regarding claim 8, the combined teachings teach wherein a heat insulation material (duct insulation 16 b Fig. 5 of Kim) is disposed on a rear surface (rear surface paragraph [061] of Kim) of the rear cover facing the inlet.
	Regarding claim 9, the combined teachings teach wherein the front housing and the rear housing are coupled to each other and comprise: a first guide part (second inlet 16”” Fig. 5 of Kim) coupled to the first passage and configured to guide cold air discharged from the blowing fan to the first passage (paragraph [062] of Kim); and a second guide part (first inlet 16’ Fig. 5 of Kim) coupled to the second passage and configured to guide cold air discharged from the blowing fan to the second passage (paragraph [062] of Kim).
	Regarding claim 12, the combined teachings teach wherein a width of an inlet (see below annotated Fig. of Kim) of the second guide part is greater than a diameter (see below annotated Fig. of Kim) of the blowing fan, and wherein a width of an inlet (see below annotated Fig. of Kim) of the first guide part is less than the width of the inlet of the second guide part (see below annotated Fig. of Kim).

    PNG
    media_image8.png
    426
    1176
    media_image8.png
    Greyscale

	Regarding claim 13, the combined teachings teach wherein an upper end (see below annotated Fig. of Cho) of the fan motor assembly comprises: a first housing outlet (see below annotated Fig. of Cho) that defines an opened upper surface (see below annotated Fig. of Cho) of the first guide part and that is coupled to an opened lower end (see below annotated Fig. of Cho) of the first passage; and a second housing outlet (see below annotated Fig. of Cho) that defines an opened upper surface (see below annotated Fig. of Cho) of the second guide part and that is coupled to an opened lower end (see below annotated Fig. of Cho) of the second passage, wherein an area (see below annotated Fig. of Cho) of the second housing outlet is greater than an area (see below annotated Fig. of Cho) of the first housing outlet.

    PNG
    media_image9.png
    738
    1024
    media_image9.png
    Greyscale


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim and in further view of Bae et al. (KR100850959B1, herein after referred to as Bae).
Regarding claim 10, due to indefiniteness, the combined teachings teach the invention as described but fail to explicitly teach wherein the first guide part extends upward from an upper side of the blowing fan, and wherein the second guide part extends laterally and upward from one side of the blowing fan facing the second passage.
However, Bae teaches wherein the first guide part extends upward from an upper side (see below annotated Fig. of Bae) of the blowing fan, and wherein the second guide part extends laterally and upward (see below annotated Fig. of Bae) from one side of the blowing fan facing the second passage to provide effective cooling for the storage chamber.

    PNG
    media_image10.png
    692
    896
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first guide part that extends upward from an upper side of the blowing fan, and wherein the second guide part extends laterally and upward from one side of the blowing fan facing the second passage in view of the teachings of Bae to provide effective cooling for the storage chamber.
Regarding claim 11, the combined teachings teach wherein the blowing fan is disposed at a lower end (see below annotated Fig. of Kim) of the fan motor assembly and is configured to rotate in a direction (see below annotated Fig. of Kim) in which the discharged cold air passes through the first guide part and the second guide part (see below annotated Fig. of Kim).

    PNG
    media_image11.png
    462
    1020
    media_image11.png
    Greyscale

Claims 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim and in further view of Park Jin Wook (KR20090020398A, herein after referred to as Park).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a bottom hole defined in the fan motor assembly and opened toward the evaporator such that defrost water is discharged; and a discharge guide extending obliquely from a first side of the bottom hole and covering a part of the bottom hole.
However, Park teaches further comprising: a bottom hole (slit 131 Fig. 4) defined in the fan motor assembly (housing 120 Fig. 4) and opened toward the evaporator (evaporator 17 Fig. 1) such that defrost water is discharged (paragraph [049]); and a discharge guide (drain guide member 132 Fig. 4) extending obliquely from a first side (Fig. 4) of the bottom hole and covering a part of the bottom hole (Fig. 4) to allow for condensed water to be drained.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a bottom hole defined in the fan motor assembly and opened toward the evaporator such that defrost water is discharged; and a discharge guide extending obliquely from a first side of the bottom hole and covering a part of the bottom hole in view of the teachings of Park to allow for condensed water to be drained.
Regarding claim 16, the combined teachings teach wherein the discharge guide extends in a direction opposite to a rotation direction of a blowing fan provided in the fan motor assembly (paragraph [045] of Park).
Regarding claim 17, the combined teachings teach wherein the bottom hole is located below and between left and right ends (Fig. 4 of Park) of a blowing fan (blower 100 Fig. 1 of Park) provided in the fan motor assembly (Fig. 4 of Park).
Regarding claim 18, the combined teachings teach the invention as described but fail to explicitly teach wherein the fan motor assembly defines a bottom hole that is opened toward the evaporator such that defrost water is discharged, wherein a discharge guide extending obliquely downward to guide the defrost water discharged through the bottom hole is provided at a first end of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole.
However, Park teaches wherein the fan motor assembly (housing 120 Fig. 4 of Park) defines a bottom hole (drainage slit 131 Fig. 4 of Park) that is opened toward the evaporator such that defrost water is discharged (paragraph [049] of Park), wherein a discharge guide (drain guide member 132 Fig. 4 of Park) extending obliquely (Fig. 4 of Park) downward to guide the defrost water discharged through the bottom hole (paragraph [049] of Park) is provided at a first end (Fig. 4 of Park) of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole (Fig. 4 of Park) to allow for defrost water to exit the fan motor assembly.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a fan motor assembly that defines a bottom hole that is opened toward the evaporator such that defrost water is discharged, wherein a discharge guide extending obliquely downward to guide the defrost water discharged through the bottom hole is provided at a first end of the bottom hole, and wherein the discharge guide extends between both ends of the bottom hole in view of the teachings of Park to allow for defrost water to exit the fan motor assembly.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the bottom hole and the discharge guide are located at a position closer to the second guide part compared to the first guide part with respect to a vertical extension line passing through a center of the blowing fan.
However, Applicant has not disclosed that having a bottom hole and the discharge guide located at a position closer to the second guide part compared to the first guide part with respect to a vertical extension line passing through a center of the blowing fan does anything more than produce the predictable result of draining the defrost water out of the fan motor assembly. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of draining the defrost water out of the fan motor assembly.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Kim, in view of Park, and in further view of Nishigai et al. (WO2019193651A1, herein after referred to as Nishigai).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach wherein a drain pan configured to discharge the defrost water to the outside of the storage space is provided on a bottom surface of the storage space, and wherein the discharge guide extends toward the drain pan.
However, Nishigai teaches wherein a drain pan (drain pan portion 72 Fig. 7) configured to discharge the defrost water to the outside of the storage space (paragraph [060]) is provided on a bottom surface (Fig. 2) of the storage space, and wherein the discharge guide (heat receiving section 76 Fig. 7) extends toward the drain pan to provide a receptacle for the defrost water.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a drain pan configured to discharge the defrost water to the outside of the storage space is provided on a bottom surface of the storage space, and wherein the discharge guide extends toward the drain pan in view of the teachings of Nishigai to provide a receptacle for the defrost water.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Kim, in view of Park, and in further view of Bae.
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein the discharge guide extends obliquely in a direction away from the second guide part as the discharge guide extends downward.
However, Bae teaches wherein the discharge guide (condensate drainage passage 116 Fig. 4 of Bae) extends obliquely in a direction away (see annotated Fig. of Bae) from the second guide part as the discharge guide extends downward (see below annotated Fig. of Bae) to drain the defrost water out of the fan motor assembly.

    PNG
    media_image12.png
    679
    1031
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a discharge guide that extends obliquely in a direction away from the second guide part as the discharge guide extends downward in view of the teachings of Bae to drain the defrost water out of the fan motor assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763